Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 28, 2014

                                          No. 04-14-00282-CV

                                      IN RE STATE OF TEXAS

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On May 23, 2014, real party in interest A.L.F.L. filed a motion suggesting that
intervening actions by the trial court in the underlying divorce proceeding have rendered this
original mandamus proceeding and the relief conditionally granted by this court moot. This court
is of the opinion that the issue raised by the motion requires further consideration. The
respondent judge and the relator, The State of Texas, may file a response to the motion in
this court no later than June 2, 2014. The court requests that any response address whether
or not the trial court’s actions and order signed May 16, 2014, render the issues raised and
addressed in this mandamus proceeding moot. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on May 28th, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI02421, styled A.L.F.L. v. K.L.L., pending in the 438th Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.